Citation Nr: 1814635	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for dysthymia.

4.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1976 to August 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In September 2013, the Veteran filed a notice of disagreement (NOD) with the June 2013 rating decision for the issues of entitlement to service connection for a lumbar spine disability, bilateral hearing loss, bilateral tinnitus, dysthymia, and hepatitis C.  A statement of the case (SOC), issued in July 2014, encompassed these issues.  However, in the Veteran's August 2014 VA Form 9, substantive appeal, he limited his appeal to the matters of service connection for a lumbar spine disability, dysthymia, and hepatitis C.  Hence, the matters of service connection for bilateral hearing loss and bilateral tinnitus are not before the Board.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302-20.304 (2017).

In November 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the Veteran submitted additional evidence.  He also sought, and was granted a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  In December 2017, additional evidence was received from the Veteran.

The issues of service connection for dysthymia and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed August 1998 rating decision denied service connection for a lumbar spine disability based essentially on a finding that there was no current diagnosis of such.  

2.  Evidence received since the August 1998 rating decision that denied service connection for a lumbar spine disability is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  

3.  It is reasonably shown that the Veteran's lumbar spine disability is related to his military service.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has been received to reopen the issue of service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 307, 309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As the Board's decision to reopen and grant the Veteran's claim for service connection for a lumbar spine disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Factual Background, Legal Criteria, and Analysis

A.  New and Material Evidence

The Veteran is seeking service connection for a lumbar spine disability.  Service connection for a lower back condition due to injury was initially denied in an August 1998 rating decision based essentially on a finding that there was no current diagnosis of a lower back condition.  The Veteran did not file a notice of disagreement, or submit new and material evidence within one year of that decision; therefore, it is final.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   
The evidence received since the August 1998 rating decision includes a September 2012 VA examination showing that the Veteran now has a diagnosis of lumbar spine strain.  As the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability, and therefore raises a reasonable possibility of substantiating such claim, the Board finds that the additional evidence is both new and material.  See Shade, 24 Vet. App. at 117-18.  Thus, the claim for entitlement to service connection for a lumbar spine disability is reopened.  

B.  Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
	
Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran is seeking service connection for a lumbar spine disability, which he asserts is the result of multiple back injuries he incurred while in the military.  Specifically, he states he hurt his back when he fell during a basketball game while in service and while doing physical training.  See November 2017 Hearing Transcript.  

The Veteran's accounts are corroborated by his service treatment records, which show that in April 1977, he complained of his back tightening after running a half of a mile.  The Veteran was assessed with back spasms due to poor muscle tone in the lower back.  In March 1978, he was again seen for complaints of back pain in the middle of the spine.  He stated that he fell flat on his back after playing basketball.  Heat and exercise were prescribed for what was described as a "sharp permanent pain."  On the Veteran's May 1979 Report of Medical Examination History, the Veteran checked "yes" to having recurrent back pain.  However, in his January 1983 Report of Medical History for enlistment into the reserves, the Veteran checked "no" to having recurrent back pain.  

Postservice treatment records show that the Veteran has complained of and sought treatment for symptoms related to his back.  For example, VA treatment record show that in December 2003, the Veteran complained of lower back pain, and in  August 2008, he complained of chronic lower back pain.  Private treatment records from August 2015 also show diagnoses of degenerative joint disease, lumbago, and radiculitis.  

Given that the Veteran has a current lumbar spine disability and the record also reflects in-service complaints related to the back, the question to be resolved in this case is whether his current disability is related to his military service.  In weighing the evidence of record, the Board finds that the most probative evidence of record is at least in relative equipoise as to whether the Veteran's lumbar spine disability is related to his service.  

In April 2012, the Veteran submitted a medical nexus opinion dated March 2012 from a private physician, Dr. B.M.C.  Dr. B.M.C. opined that after review of the Veteran's service treatment records and medical history, it was at least as likely as not that his lumbago, spondylitis, cervicalgia, headache, and lower leg pain were the residual effects of injury first reported in his service treatment records and documented as a fall in 1978 or 1979 while on active duty.    

In September 2012, a VA examiner opined that the Veteran's diagnosed lumbar strain with arthropathy was less likely than not related to military service as the Veteran was treated acutely for back pain on two occasions with no documented evidence of chronicity.  

In January 2015, the Veteran submitted a medical opinion regarding his back condition from an unidentified private physician.  The private physician clarified that the Veteran's back pain and spasms were not an acute problem, but were a chronic problem that likely originated during his active duty.  The private physician also stated that after reviewing the Veteran's service medical treatment records, with an examination and medical history, it was his opinion that it was likely that the Veteran's lower back condition was a continuation of the condition treated while on active duty.  The private physician explained that his conclusion was based on his examination findings and history all showing spinal pathology being present and a continuation from active duty.  

In February 2016, a VA examiner opined that based on evidence of record, it was less likely as not that the Veteran's current back condition was related to isolated resolved complaints in service.  The VA examiner noted that clinical notes were void of any back complaints from separation in 1979 until first complaints in 2003, some 25 years later, and that 2008 and 2011 lumbar spine MRIs were unremarkable.  The examiner also noted there were intermittent back complaints in 2007, 2011, 2012, and 2013; with a clinical note from a private provider showing a diagnosis of lumbago, intervertebral disc syndrome with radiculitis, treated with narcotics, epidural steroid injection, and spinal cord stimulator; and a note from a private provider stated that the back pain was chronic likely originating in active duty, as a continuation of a condition treated in service.  The February 2016 VA examiner explained that based on the evidence of record, the back condition in service was an acute resolved injury.  There was no evidence of a chronic back condition until complaints in 2011, some 30 plus years.  The negative lumbar MRI in 2008 and 2011, also did not support a chronic back condition.  With lack of chronic nexus in service, lack of any evidence of pain or treatment from separation until 2003, and no chronic complaints until 2011, it was less likely as not that his current back condition was related to isolated, resolved complaints in service.  

In November 2017, the Veteran submitted another private medical opinion from Dr. T.J.L., an orthopedic surgeon.  He noted that the Veteran had been seen in November 2017 for re-evaluation of his lower back pain.  Dr. T.J.L. stated that the Veteran's problem of back pain and spasms was by no means acute.  After a review of the Veteran's service medical treatment records, along with an examination and medical history, it was his opinion that it was more probable than not that his lower back condition was a continuation of the condition treated while on active duty.  Dr. T.J.L. came to this conclusion based on his examination findings and history, all showing this spinal pathology being present and a continuation from active duty.  
During the November 2017 Board hearing, the Veteran testified that his back problems began in service, never resolved, and continued to the present.  He also asserted that he was seen at a VA hospital for back pain after service.  See November 2017 Hearing Transcript.  

After reviewing the foregoing, the Board finds that it is reasonably shown that the Veteran's lumbar spine disability is related to his military service.  In particular, the Board finds that the September 2012 and February 2016 VA medical opinions do not address the Veteran's lay statements that he has had back pain ever since service, which limits the probative value of these negative opinions.  The private medical opinions submitted by the Veteran in April 2012, January 2015, and November 2017 are, on the other hand, afforded probative value and weigh in favor of the Veteran's claim as they considered his medical history and lay statements, and were also based on a review of his service treatment records.

As for the Veteran's statements that he has had a lumbar spine disability ever since service, the Board finds these statements to be competent and credible as they are consistent with the record.  Although there is an absence of evidence of continuity of back pain in the Veteran's postservice treatment records, this is not an absolute bar to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").'

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is related to his service.  Resolving reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159(c)(4), 3.303(b), 3.309(a) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The appeal to reopen a claim of service connection for a lumbar spine disability is granted, and service connection for a lumbar spine disability is also granted.


REMAND

Dysthymia

The Veteran is seeking service connection for dysthymia.  He contends that his depression was documented in his military records and that because of it he had a drug problem for many years.  See September 2013 NOD.  The Veteran also believes that he had depression before service and that the military worsened his condition.  See November 2017 Hearing Transcript.  

Service treatment records show that on the Veteran's May 1979 Report of Medical History for separation from active duty, the physician noted that the Veteran had depression and nervousness that existed prior to service.  

In September 2012, the Veteran was afforded a VA examination for mental disorders.  The Veteran was diagnosed with dysthymia.  It was also noted that the Veteran had polysubstance dependence, which had been resolved.  The VA examiner opined that it was less likely than not that the Veteran's dysthymia was caused by or a result of nervousness/depression reported while in the military.  The VA examiner explained that most relevant is the distinction between the Veteran's depressive symptomatology at the time he entered the military compared to that at the time of military separation as well as the date of onset of the mental disorder.  The VA examiner reported that at the time of military entrance, the Veteran acknowledged that he experienced nervousness and depressive symptoms due to the abuse he experienced from his step-father.  At the time of military separation, the Veteran acknowledged that he experienced nervousness and depressive symptoms due to the abuse he experienced from his sergeant, and a physician opined that those symptoms existed prior to military service.  Then, following military discharge, the Veteran developed a severe substance abuse disorder.  The Veteran stated that he continued to experience depression, and then developed a number of medical conditions to include HIV, hepatitis C, shingles, and cardiac disease with coronary artery bypass graft (CABG) in 2011.  The examiner acknowledged that following the CABG, the Veteran experienced suicidal ideation and at that point, he obtained mental health treatment.  His current mental health provider cited that his depression was secondary to his more recent health issues.  Based on all the available evidence, the VA examiner opined that the Veteran had a history of abuse that predated his military experience and contributed to chronic, underlying depressive symptoms (dysthymia) that predisposed him to having coping difficulties under stress.  

In December 2017, the Veteran also submitted a medical opinion by a private physician.  The private physician opined that the Veteran's major depression was more likely than not (greater than 50 percent) related to the Veteran's military service.  

A new medical opinion should be obtained to consider the positive nexus opinion submitted by the Veteran in December 2017.  Further, the September 2012 VA examination suggests that the Veteran's dysthymia may have existed prior to service.  Therefore, the RO should also obtain an opinion that addresses whether the Veteran's dysthymia pre-existed service and, if so, whether the disorder was not aggravated by service.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  

Hepatitis C

The Veteran is seeking service connection for hepatitis C.  He asserts he was exposed to blood through vaccinations given while in the military, as the same needles were used on all the soldiers for vaccinations.  The Veteran also asserts that he had surgery and dental work in service either of which could have given him the disease.  The Veteran also admitted to having a drug addiction in service that carried on outside of service.  See October 2012 Statement in Support of Claim and November 2017 Hearing Transcript.  

VA treatment records show that the Veteran has been diagnosed with hepatitis C.  He has not yet been afforded a VA examination for hepatitis C though, and the Board finds that the evidence of record is sufficient to trigger VA's duty to assist in providing the Veteran with a VA examination to determine whether his hepatitis C is etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, on remand, the RO should obtain the Veteran's records from the VA hospital in Manhattan, New York, where he indicated he was diagnosed with hepatitis C shortly after separating from service.  See November 2017 Hearing Testimony.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate with the claims file.  Specifically, the RO should attempt to obtain records of the Veteran's treatment for hepatitis C from the VA hospital in Manhattan, New York, shortly after his separation from service.  See November 2017 Hearing Testimony.  If the requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After the above records request has been completed, obtain a VA addendum medical opinion to determine the nature and etiology of the Veteran's dysthymia.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether there is clear and unmistakable (undebatable) evidence that the Veteran's dysthymia existed prior to his active duty service.

(B)  If the VA examiner determines that there is clear and unmistakable evidence that the Veteran's dysthymia existed prior to his active duty service, the VA examiner should then determine whether there is clear and unmistakable evidence that the pre-existing condition did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service.  

(C) If any of the answers to the prior questions are in the negative, the VA examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dysthymia is related to his active military service.  Specifically, the VA examiner should comment upon the positive medical opinion submitted by the Veteran in December 2017.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to his military service.  The VA examiner should take into account the Veteran's lay statements that his hepatitis C is related to the sharing of needles during vaccinations while in service, dental work, or surgery.   See October 2012 Statement in Support of Claim and November 2017 Hearing Transcript.  The Veteran also asserted that he had a drug addiction.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


